IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 00-60862



THE NATIONALIST FOUNDATION,
                                              Petitioner-Appellant,

                                 versus

COMMISSIONER OF INTERNAL REVENUE,
                                              Respondent-Appellee.




               Appeal from the United States Tax Court
                             (14871-98X)

                            October 5, 2001


Before REAVLEY, HIGGINBOTHAM, and PARKER, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6.




     *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.